                                  Case 18-11795-MFW                                    Doc 456                 Filed 12/31/18                       Page 1 of 14


                                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                           FOR THE DISTRICT OF DELAWARE

In re: RM Wind-Down Holdco LLC, et al.1                                                                                                 Case No.:                                             18-11795
                                                                                                                                        Reporting Period:                          10/29/18 - 11/25/18

                                                                                                                                        Federal Tax I.D. #:                                     XX-XXXXXXX


                                                                                     Monthly Operating Report

                                                                                                                    Form                       Document                            Explanation
Required Documents                                                                                                   No.                       Attached                             Attached
Schedule of Cash Receipts and Disbursements                                                                 MOR-1/MOR-1a                             X
   Bank Account Information/Reconciliation                                                                  MOR-1b                                   X                       Bank reconciliation
                                                                                                                                                                                 statement
    Schedule of Professional Fees Paid                                                                      MOR-1c                                  X
    Copies of Bank Statements                                                                                                                      N/A                                    X
    Cash Disbursements Journals                                                                                                                    N/A                                    X
Statement of Operations                                                                                     MOR-2                                   X
Balance Sheet                                                                                               MOR-3                                   X
Status of Post-Petition Taxes                                                                               MOR-4                                   X
    Copies of IRS Form 6123 or payment receipt                                                                                                     N/A
    Copies of Tax Returns Filed During Reporting Period                                                                                            N/A
Summary of Unpaid Post-Petition Debts                                                                                                              N/A
    Listing of Aged Accounts Payable                                                                        MOR-5                                   X
Accounts Receivable Reconciliation and Aging                                                                MOR-6                                   X
Debtor Questionnaire                                                                                        MOR-7                                   X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my
knowledge and belief.



/s/ Christopher J. Wells                                                                                              12/30/2018
Signature of Authorized Individual(3)                                                                       Date


Christopher J. Wells                                                                                        Chief Financial Officer
Printed Name of Authorized Individual                                                                       Title of Authorized Individual

(1) The Debtors in these chapter 11 cases, along with thir respective case numbers, as applicable are: RM Wind-Down Holdco LLC (18-11795); RM Wind-Down Opco LLC (18-11796), RM Wind-Down HQ LLC
(18-11797); RM Wind-Down Acapulco LLC (18-11798); RM Wind-Down Chevys LLC (18-11799); and RM Wind-Down El Torito LLC (18-11800). The Debtors’ corporate headquarters is located at 5660 Katella
Ave, Suite 200 Cypress, CA 90630.

(2) The Debtors operate restaurants under the following names: (1) El Torito Cantina Autentica; (2) Chevys Fresh Mex; (3) Acapulco Restaurant y Cantina; (4) El Torito Grill Mexican Revolution; (5) Sinigual
Contemporary Mexican Cuisine; (6) Las Brisas; and (7) Who Song and Larry’s.




                                                                                                        1
                                Case 18-11795-MFW                                 Doc 456               Filed 12/31/18                     Page 2 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                                   Case No.:                                 18-11795
                                                                                                                                        Reporting Period:              10/29/18 - 11/25/18

                                                                                                                                        Federal Tax I.D. #:                         XX-XXXXXXX

                                                Listing of Debtor Entities and Notes to the Monthly Operating Report

General:
The report includes consolidated activity from the following Debtors and related Case numbers:

Debtor                                                                                                         Case Number
RM Wind-Down Holdco LLC                                                                                          18-11795
RM Wind-Down Opco LLC                                                                                            18-11796
RM Wind-Down HQ LLC                                                                                              18-11797
RM Wind-Down Acapulco LLC                                                                                        18-11798
RM Wind-Down Chevys LLC                                                                                          18-11799
RM Wind-Down El Torito LLC                                                                                       18-11800

General Notes to the MOR:

Debtor-in-Possession Financial Statements
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and is in a format
acceptable to the Office of the U.S. Trustee. The financial information contained herein is unaudited, preliminary, limited in scope, and as discussed below, may not comply with accounting
principles generally accepted in the United States of America ("U.S. GAAP") in all material respects. All results, other than as noted, are being presented on a consolidated basis due to the
complexity of intercompany transactions among Debtor entities and system limitations that prevent isolating balance sheet and cash activity among distinct Debtors and non-Debtors.

The unaudited consolidated financial statements have been derived from the books and records of RM Wind-Down Holdco, LLC and related Debtors and Non-debtors ("RM") on a consolidated
or consolidating basis, as applicable. No current activity exists for the Non-debtors and existing balances on MOR-3 are immaterial with respect to the consolidated balances. The information
furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be made for the quarterly and annual financial statements to be in
accordance with U.S. GAAP. Furthermore, the financial information contained herein has not been subjected to the same level of accounting review and testing that RM Holdco, LLC and related
Debtors and Non-debtors apply in the preparation of their quarterly and annual financial information in accordance with U.S. GAAP. Accordingly, upon the application of such procedures, RM
believes that the financial information may be subject to change, and that these changes could be material.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the
consolidated results of operations, financial position and schedule of receipts and disbursements of RM in the future. RM cautions readers not to place undue reliance upon the MOR. There can
be no assurance that such information is complete and the MOR may be subject to revision.

Intercompany Transactions
Due to the cash management structure of RM, intercompany activity is material among Debtor entities making an isolated entity breakout within MOR-1 and MOR-3 limited. Intercompany
transactions between Debtors have been nearly eliminated in the financial statements contained herein. The unaudited consolidated financial statements presented in MOR-2 and MOR-3 also
include elimination entries for intercompany balances related to Non-debtor affiliates.

Liabilities Subject to Compromise
As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to compromise or other treatment under a plan of reorganization or liquidation. The determination of
how liabilities will ultimately be settled and treated cannot be made until the bankruptcy court approves a chapter 11 plan. Accordingly, the ultimate amount of such liabilities is not
determinable at this time. RM has segregated pre-petition liabilities that are subject to compromise to be reported at the amounts expected to be allowed, even if they may be settled for lesser
amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments depending on bankruptcy court actions, first day
motions that allow certain pre-petition liabilities to be paid in the ordinary course, further developments with respect to disputed claims, determinations of the secured status of certain claims,
the values of any collateral securing such claims, assumption or rejection of executory contracts, impact of an asset purchase agreement and liabilities being assumed by the buyer, and
continued reconciliation and other events.
Restructuring Costs
Expenses and income directly associated with the chapter 11 filings have been reported separately in the income statement and balance sheet as restructuring expenses/accruals, except for
interest and expenses associated with RM's Debtor-in-Possession Financing (included in interest expense). Restructuring expenses include post-petition expenses and payments related to legal
advisory and representation services, other professional consulting and advisory services including claims reconciliation, US Trustee fees, expenses associated with retention of RM employees
per court approval, changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed claims, and all other items related to the chapter 11 process.

363 Sale Transaction
On September 28, 2018, the Court entered that certain Order (I) Approving Asset Purchase Agreement ("APA") and Authorizing the Sale of Certain Assets of the Debtors Outside of the Ordinary
Course of Business, (II) Authorizing the Sale of Assets Free and Clear of All Liens, (III) Authorizing the Assumption and Assignment or Rejection of Certain Executory Contracts and Unexpired
Leases and (IV) Granting Related Relief [D.I. 288], thereby approving the sale (the “Sale”) of the Assets and the assumption and assignment of certain executory contracts and unexpired leases to
FM Restaurants (PT), LLC, pursuant to the Stalking Horse APA. The Sale closed on October 29, 2018. Per the APA the Purchaser is to provide to RM an allocation of the purchase price proceeds
among the assets included in the sale 60 days after the sale close date. Subsequently, the date has been extended beyond the end of the designation rights period. Until such time the
allocation is provided and approved by RM, the proceeds will be allocated to RM Wind-Down Opco LLC. As part of the funding of the transaction, the purchaser credited from the purchase price
amounts owed on their portion of the funded DIP ($2.75M+ accrued interest), Senior Secured Term Loan ($ 12.353M), and their remaining purchase deposit ($1.925M).




                                                                                                  2
                                  Case 18-11795-MFW                                     Doc 456                 Filed 12/31/18                        Page 3 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                   Form No.:                                  MOR-1
Figures in $                                                                                                            Case No.:                                18-11795
                                                                                                                        Reporting Period:             10/29/18 - 11/25/18
                                                                                                                        Federal Tax I.D. #:                   XX-XXXXXXX


                               Consolidated Schedule of Cash Receipts and Disbursements (Period & Case to Date)
                                                                                               Week Beginning                       10/29/2018                     8/6/2018
                                                                                                 Week Ending                        11/25/2018                   11/25/2018
                                                                                              Number of Weeks                                4                           16

Total Cash Receipts from Operations                                                                                                     $31,675                $50,766,005


     F&B                                                                                                                                          -              10,718,258
     Utilities                                                                                                                                    -                1,328,202
     A/P Others                                                                                                                             3,264                  5,258,760
     Wages / Bonus / PR Taxes                                                                                                                     -              20,456,244
     Health / Benefits (1)                                                                                                                58,933                   1,295,024
     Rent                                                                                                                                         -                5,218,670
     Sales Taxes (2)                                                                                                                  2,897,029                    5,705,855
     Insurance & WC/GL Payments                                                                                                                   -                2,680,281
     CapEx                                                                                                                                        -                  508,446
Cash Disbursements from Operations                                                                                                    2,959,227                  53,169,740

Operating Net Cash Flow                                                                                                            ($2,927,551)                     $523,816


Sale/Chapter 11 Related Cash Flows
     Cash proceeds From 363 Sale, net (3)                                                                                           36,576,242                   36,576,242

     DIP Loan Payoff (4)                                                                                                              2,750,000                    2,750,000
     Senior Secured Debt Paydown (5)                                                                                                22,143,886                   22,143,886
     Executory Contract Cures                                                                                                                     -                            -
     Ch.11 Debtor Professionals                                                                                                         160,857                      160,857
     Ch.11 Sec. Lender Professionals                                                                                                    113,665                      113,665
     Utility Deposits into Escrow                                                                                                                 -                            -
     Court Filing Fee/ US Trustee Fees                                                                                                  375,213                      375,213
     Workers Comp LOC Fees & Interest                                                                                                             -                            -
     DIP Fees/Interest/Reimbursement                                                                                                      32,333                       32,333
Sale/Chapter 11 Disbursements                                                                                                       25,575,954                   25,575,954

Sale/ Chapter 11 Net Cash Flow                                                                                                      11,000,288                   11,000,288


Total Net Cash Flows                                                                                                                $8,072,737                 $11,524,105


DIP Balance                                                                                                                                     $0                          $0


Total Disbursements                                                                                                               $28,535,180                  $78,745,694



General Notes to MOR-1:
MOR-1 is based primarily on the form/format of cash flow projections provided for in the Debtor's Debtor-In-Possession ("DIP") financing budget and initial monthly operating
report (Docket #100) . Cash receipts and disbursement amounts are derived based on information from the Debtors financial records on a consolidated book basis and is based on
calendar weeks (Monday-Sunday). Cash receipts and disbursements between Debtors are included in this schedule.

Cash receipts related to principal balance draws of the DIP financing have been excluded from the cash receipts and disbursement totals above. Interest expense and fees
associated with the DIP financing are included.

(1) VDI Plan (retained liability) disbursements
(2) September 2018 sales taxes ($1.76M) paid by Purchaser / reimbursed by Seller through the transaction close
(3) Sale proceeds collected based on initial flow of funds of acquired assets on day 1
(4) Cash payouts made only to Tennenbaum's portion of DIP/Senior Secured Debt
(5) As part of the funding of the transaction, the purchaser credited from the purchase price amounts owed on their portion of the funded DIP ($2.75M+ accrued interest), Senior
Secured Term Loan ($12.353M), and their remaining purchase deposit ($1.925M).




                                                                                                         3
                                       Case 18-11795-MFW                                           Doc 456                     Filed 12/31/18                            Page 4 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                                                                                   Form No.:                               MOR-1a
Figures in $                                                                                                                                                                            Case No.:                              18-11795
                                                                                                                                                                                        Reporting Period:           10/29/18 - 11/25/18

                                                                                                                                                                                        Federal Tax I.D. #:                     XX-XXXXXXX

                                                                                                                                                                (1)
                                                                             Schedule of Cash Receipts and Disbursements by Legal Entity
                                                                                                                                                                                                                                       1
Debtor                                                                                                 Case Number                 Cash Receipts           Cash Disbursements               Intercompany                   Net Cash Flow
RM Wind-Down Holdco LLC                                                                                   18-11795             $                   -       $                    - $                          - $                         -
RM Wind-Down Opco LLC2                                                                                    18-11796             $          36,607,917                  (24,952,819)                  (3,582,361)                 11,655,098
RM Wind-Down HQ LLC                                                                                       18-11797             $                  -                       (685,332)                    685,332                    (685,332)
RM Wind-Down Acapulco LLC                                                                                 18-11798             $                  -                       (265,466)                    265,466                    (265,466)
RM Wind-Down Chevys LLC                                                                                   18-11799             $                  -                       (827,304)                    827,304                    (827,304)
RM Wind-Down El Torito LLC                                                                                18-11800             $                  -                     (1,804,259)                  1,804,259                  (1,804,259)
Totals                                                                                                                         $         36,607,917         $         (28,535,180) $                         -       $           8,072,737

Notes to MOR-1a:
Cash receipts and disbursement amounts are derived based on information from the Debtors bank statements. Cash receipts and disbursements between Debtors are included in this schedule.
Cash receipts and cash disbursements related to the Debtor-In-Possession financing have been excluded from the cash receipts and disbursement totals above unless otherwise noted.
(1) Receipts and disbursements were allocated to entities based on pro-rata activity within the P&L (MOR-2) and may not reflect actual activity by legal entity.
(2) All Receipts and disbursements flow through RM Wind-Down Opco LLC; Debtor has excluded intercompany and attributed activity to each of the Debtors as if they maintained separate receipt and disbursement accounts.




                                                                                                                       4
                                            Case 18-11795-MFW                                                     Doc 456                         Filed 12/31/18                                  Page 5 of 14

In re: RM Wind-Down Holdco LLC, et al                                                                                                                                                                             Form No.:                            MOR-1b
Figures in $                                                                                                                                                                                                      Case No.:                           18-11795
                                                                                                                                                                                                                  Reporting Period:        10/29/18 - 11/25/18

                                                                                                                                                                                                                  Federal Tax I.D. #:               XX-XXXXXXX

                                                                                                                     Bank Account Information
                           Legal Entity                                             Case Number                                  Bank Name / Address                                         Description          Acct # (Last 4 Digits)       Bank Balance
RM Wind-Down Opco LLC                                                                  18-11796                      Wells Fargo
                                                                                                                     PO Box 63020                                                             Voluntary
                                                                                                                                                                                                                          7073                         143,710
                                                                                                                     San Francisco, CA 94163                                                  Disability
                                                                                                                     ATTN: Paul Estrada
RM Wind-Down Opco LLC                                                                  18-11796                      Citibank
                                                                                                                     1 Penns Way                                                          General Liability
                                                                                                                                                                                                                          6618                         109,734 (1)
                                                                                                                     New Castle, DE 19720                                                   (Gallagher)

RM Wind-Down Opco LLC                                                                  18-11796                      Citibank
                                                                                                                     1 Penns Way                                                             Work Comp
                                                                                                                                                                                                                          9014                         122,241 (1)
                                                                                                                     New Castle, DE 19720                                                    (Gallagher)

RM Wind-Down Opco LLC                                                                  18-11796                      Wells Fargo
                                                                                                                     PO Box 63020
                                                                                                                                                                                           WF CD (P-card)                  N/A                         200,000 (2)
                                                                                                                     San Francisco, CA 94163
                                                                                                                     ATTN: Paul Estrada
RM Wind-Down Opco LLC                                                                  18-11796                      East West Bank
                                                                                                                     9300 Flair Drive, 4th Fl.                                              Disbursement
                                                                                                                                                                                                                          1949                          83,947
                                                                                                                     El Monte, CA 91731                                                        Account
                                                                                                                     ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                  18-11796                      East West Bank
                                                                                                                                                                                              Voluntary
                                                                                                                     9300 Flair Drive, 4th Fl.
                                                                                                                                                                                              Disability                  1977                                -
                                                                                                                     El Monte, CA 91731
                                                                                                                                                                                               Account
                                                                                                                     ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                  18-11796                      East West Bank
                                                                                                                     9300 Flair Drive, 4th Fl.                                             Concentration
                                                                                                                                                                                                                          1956                       9,701,221
                                                                                                                     El Monte, CA 91731                                                      Account
                                                                                                                     ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                  18-11796                      East West Bank
                                                                                                                     9300 Flair Drive, 4th Fl.
                                                                                                                                                                                          Eco Lab Account                 2033                          67,105
                                                                                                                     El Monte, CA 91731
                                                                                                                     ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                  18-11796                      East West Bank
                                                                                                                     9300 Flair Drive, 4th Fl.                                             Utility Deposit
                                                                                                                                                                                                                          1970                                -
                                                                                                                     El Monte, CA 91731                                                       Account
                                                                                                                     ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                  18-11796                      East West Bank
                                                                                                                                                                                            Westchester
                                                                                                                     9300 Flair Drive, 4th Fl.
                                                                                                                                                                                            Stipulation                   1963                           5,434
                                                                                                                     El Monte, CA 91731
                                                                                                                                                                                             Account
                                                                                                                     ATTN: Tito Ibarrola
RM Wind-Down Opco LLC                                                                  18-11796                      Axos Bank
                                                                                                                     4350 La Jolla Village Dr., Suite 140
                                                                                                                                                                                         Landlord Reserve                 0345                          32,624
                                                                                                                     San Diego, CA 92122
                                                                                                                     ATTN: Maggie Wydysh
RM Wind-Down Opco LLC                                                                  18-11796                      East West Bank
                                                                                                                     9300 Flair Drive, 4th Fl.                                                NY Liquor
                                                                                                                                                                                                                          2131                          76,052 (3)
                                                                                                                     El Monte, CA 91731                                                       Account
                                                                                                                     ATTN: Tito Ibarrola

                                                                                                                                                                                                                          TOTAL            $        10,542,069

Notes to MOR-1b:
All amounts listed above are the bank balances as of the fiscal period. Copies of bank statements and cash disbursement journals are not included in this MOR. These items will be made available upon request.

(1) Ultimate ownership of accounts being discussed/negotiated with the Purchaser
(2) Subject to a stipulation with Wells Fargo (Docket #407)
(3) Account established to accommodate management services responsibility; 100% of balance (less fees) is funded/owed to the Purchaser




                                                                                                                                         5
                       Case 18-11795-MFW                   Doc 456         Filed 12/31/18           Page 6 of 14


In re: RM Wind-Down Holdco LLC, et al                                                             Form No.:                        MOR-1b
                                                                                                  Case No.:                        18-11795
                                                                                                  Reporting Period:     10/29/18 - 11/25/18

                                                                                                  Federal Tax I.D. #:             XX-XXXXXXX

                                                            Bank Reconciliations

The above-captioned debtors (the “Debtors”) hereby submit this attestation regarding bank account reconciliations in lieu of providing
copies of bank statements.

The Debtors’ standard practice is to ensure that each bank account is reconciled to bank statements at least once per fiscal quarter within 45
days after the month end. I attest that each of the Debtors’ bank accounts is reconciled to bank statements in accordance with its practices.




/s/ Christopher J. Wells                                                    12/30/2018
Signature of Authorized Individual                                          Date


Christopher J. Wells                                                        Chief Financial Officer
Printed Name of Authorized Individual                                       Title of Authorized Individual




                                                                      6
                                                 Case 18-11795-MFW                                    Doc 456                 Filed 12/31/18                    Page 7 of 14

In re: RM Wind-Down Holdco LLC, et al                                                                                                                                        Form No.:                                 MOR-1c
Figures in $                                                                                                                                                                 Case No.:                                18-11795
                                                                                                                                                                             Reporting Period:             10/29/18 - 11/25/18

                                                                                                                                                                             Federal Tax I.D. #:                   XX-XXXXXXX

                                                                                              Schedule of Professional Fees and Expenses Paid
                                                                                                                                            Amount Paid in Period                              Case to Date
                        Payee                                             Role in the Case             Period Covered                     Fees               Expenses                 Fees                     Expenses
Alvarez & Marsal Inc.                                                       CRO/CFO                  10/29/18 - 11/12/18          $             140,000   $         20,857   $               905,000   $               69,459
Sidley Austin LLP                                                         Debtor Counsel                                                            -                  -                     397,938                    5,183
Kurtzman Carson Consultants LLC                                       Claims/Noticing Agent                                                         -                  -                     150,598                  182,155
                                                                                                                                                    -                  -                         -                        -
                                                                                                                                                    -                  -                         -                        -
                                                                                                                                                    -                  -                         -                        -

                                                                                                            TOTAL                 $             140,000 $           20,857 $             1,453,536 $                  256,796
                                                                                                                                                  Period $         160,857             Case to Date $               1,710,333
Notes to MOR-1b:
Listing of payments ony related to those professionals retained by the Debtor estate




                                                                                                                       7
                                             Case 18-11795-MFW                                                     Doc 456                         Filed 12/31/18                                   Page 8 of 14

In re: RM Wind-Down Holdco LLC, et al                                                                                                                                                                                           Form No.:                              MOR-2
Figures in $                                                                                                                                                                                                                    Case No.:                            18-11795
                                                                                                                                                                                                                                Reporting Period:         10/29/18 - 11/25/18

                                                                                                                                                                                                                                Federal Tax I.D. #:                   XX-XXXXXXX

                                                                                                                                                                                                                          (1)
                                                             RM Holdco LLC and related Debtors and Non-debtors Consolidating Statement of Operations (Unaudited)
                                                                                                                                                                                                                                                                  4 Weeks
Entity Name                                                     RM Wind-Down Holdco LLC         RM Wind-Down Opco LLC             RM Wind-Down HQ LLC       RM Wind-Down Acapulco LLC RM Wind-Down Chevys LLC                    RM Wind-Down El Torito         10/29/2018
Case #                                                                   18-11795                       18-11796                       18-11797                       18-11798                       18-11799                          18-11800                 11/25/2018

Revenues:
 Restaurant sales, net                                          $                        -     $                        -     $                        -     $                        -     $                         -         $                    -    $                         -
 Franchise and other revenues                                                            -                              -                              -                              -                               -                              -                              -
Total revenues                                                                           -                              -                              -                              -                               -                              -                              -

Costs and expenses:
 Restaurant costs
   Cost of sales                                                                         -                              -                              -                              -                            -                               -                                -
   Compensation and benefits                                                             -                              -                              -                              -                            -                               -                                -
   Direct operating and occupancy expense                                                -                              -                              -                              -                        50,856                          11,962                           62,818
 Total restaurant costs                                                                  -                              -                              -                              -                        50,856                          11,962                           62,818

 General and administrative expense                                                      -                          -                          530,518                                -                            -                                -                      530,518
 Depreciation and amortization                                                           -                          -                                -                                -                            -                                -                           -
 Loss/(gain) on sale of assets                                                           -                 (7,946,994)                               -                                -                            -                                -                  (7,946,994)
Operating (loss) income                                                                  -                  7,946,994                         (530,518)                               -                      (50,856)                         (11,962)                  7,353,658

Restructuring Costs                                                                      -                              -                   1,551,789                                 -                               -                              -                  1,551,789

Other (income) expense:
 Interest expense                                                                        -                              -                       37,556                                -                               -                              -                      37,556
 Other (income) expense, net                                                             -                              -                       88,627                                -                               -                              -                      88,627
Total other expense, net                                                                 -                              -                      126,183                                -                               -                              -                     126,183

Loss before income tax provision                                                         -                   7,946,994                    (2,208,490)                                 -                      (50,856)                         (11,962)                  5,675,686
Income tax provision                                                                     -                           -                             -                                  -                            -                                -                           -
Net Loss                                                        $                        -     $             7,946,994 $                  (2,208,490) $                               -     $                (50,856) $                       (11,962) $                5,675,686




Notes to the MOR-2:
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and is in a format acceptable to the Office of the U.S. Trustee. The financial information contained
herein is unaudited, preliminary, limited in scope, and as discussed below, may not comply with accounting principles generally accepted in the United States of America ("U.S. GAAP") in all material respects.

The unaudited consolidated financial statements have been derived from the books and records of RM Holdco, LLC and related Debtors and Non-debtors ("RM") on a consolidated or consolidating basis as applicable. No activity exists for the Non-debtors and existing
balances on MOR-3 are immaterial with respect to the consolidated balances. The information furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be made for the quarterly and annual financial
statements to be in accordance with U.S. GAAP. Furthermore, the financial information contained herein has not been subjected to the same level of accounting review and testing that RM Holdco, LLC and related Debtors and Non-debtors apply in the preparation of their
quarterly and annual financial information in accordance with U.S. GAAP. Accordingly, upon the application of such procedures, RM believes that the financial information may be subject to change, and that these changes could be material.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily reflect the consolidated results of operations, financial position and schedule of receipts and
disbursements of RM in the future. RM cautions readers not to place undue reliance upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.

Intercompany Transactions
Due to the cash management structure of RM, intercompany activity is material among Debtor entities making an isolated entity breakout within MOR-1 and MOR-3 limited. Intercompany transactions between Debtors have been nearly eliminated in the financial statements
contained herein. The unaudited consolidated financial statements presented in MOR-2 and MOR-3 also include elimination entries for intercompany balances related to Non-debtor affiliates.

Liabilities Subject to Compromise
As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to compromise or other treatment under a plan of reorganization or liquidation. The determination of how liabilities will ultimately be settled and treated cannot be made until the
bankruptcy court approves a chapter 11 plan. Accordingly, the ultimate amount of such liabilities is not determinable at this time. RM has segregated pre-petition liabilities that are subject to compromise to be reported at the amounts expected to be allowed, even if they
may be settled for lesser amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments depending on bankruptcy court actions, first day motions that allow certain pre-petition liabilities to be paid in
the ordinary course, further developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, assumption or rejection of executory contracts, impact of an asset purchase agreement and
liabilities being assumed by the buyer, and continued reconciliation and other events.

Restructuring Costs
Expenses and income directly associated with the chapter 11 filings have been reported separately in the income statement as restructuring expenses, except for interest and expenses associated with RM's Debtor-in-Possession Financing (included in interest expense).
Restructuring expenses include post-petition expenses and payments related to legal advisory and representation services, other professional consulting and advisory services including claims reconciliation, US Trustee fees, expenses associated with retention of RM
employees per court approval, changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed claims, and all other items related to the chapter 11 process that are non-reoccurring.

363 Sale Transaction
On September 28, 2018, the Court entered that certain Order (I) Approving Asset Purchase Agreement ("APA") and Authorizing the Sale of Certain Assets of the Debtors Outside of the Ordinary Course of Business, (II) Authorizing the Sale of Assets Free and Clear of All Liens,
(III) Authorizing the Assumption and Assignment or Rejection of Certain Executory Contracts and Unexpired Leases and (IV) Granting Related Relief [D.I. 288], thereby approving the sale (the “Sale”) of the Assets and the assumption and assignment of certain executory
contracts and unexpired leases to FM Restaurants (PT), LLC, pursuant to the Stalking Horse APA. The Sale closed on October 29, 2018. Per the APA the Purchaser is to provide to RM an allocation of the purchase price proceeds among the assets included in the sale 60 days
after the sale close date. Subsequently, the date has been extended beyond the end of the designation rights period. Until such time the allocation is provided and approved by RM, the proceeds will be allocated to RM Wind-Down Opco LLC. As part of the funding of the
transaction, the purchaser credited from the purchase price amounts owed on their portion of the funded DIP ($2.75M+ accrued interest), Senior Secured Term Loan ($ 12.353M), and their remaining purchase deposit ($1.925M).




                                                                                                                                          8
                     Case 18-11795-MFW           Doc 456      Filed 12/31/18       Page 9 of 14


In re: RM Wind-Down Holdco LLC, et al                                         Form No.:                          MOR-3
Figures in $                                                                  Case No.:                        18-11795
                                                                              Reporting Period:     10/29/18 - 11/25/18

                                                                              Federal Tax I.D. #:           XX-XXXXXXX

         RM Wind-Down Holdco LLC and related Debtors and Non-debtors Consolidated Balance Sheet (Unaudited) (1)
Period Ending                                                                                           11/25/2018

Assets
Current assets:
  Cash and cash equivalents                                                                          $      10,402,209
  Trade receivables, net                                                                                       318,420
  Other receivables                                                                                            291,219
  Prepaid expenses                                                                                             843,417
Total current assets                                                                                        11,855,264
Other assets                                                                                                 1,494,864
Total assets                                                                                         $      13,350,129

Liabilities and members' equity
Current liabilities:
  Accounts payable                                                                                   $        2,840,446
  Accrued restructuring costs                                                                                 1,238,941
  Other accrued liabilities                                                                                     254,887
  Purchase price reserve                                                                                      1,000,000
Total current liabilities                                                                                     5,334,274
Liabilities subject to compromise                                                                          268,723,991
Total liabilities                                                                                          274,058,265

Members' equity:
  Common Stock                                                                                      $                 –
  Accumulated deficit                                                                                     (260,708,136)
Total members' equity                                                                                     (260,708,136)
Total liabilities and members' equity                                                                $       13,350,129




                                                          9
                            Case 18-11795-MFW                             Doc 456              Filed 12/31/18                  Page 10 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                   Form No.:                                   MOR-3
Figures in $                                                                                                            Case No.:                                 18-11795
                                                                                                                        Reporting Period:              10/29/18 - 11/25/18

                                                                                                                        Federal Tax I.D. #:                         XX-XXXXXXX

         RM Wind-Down Holdco LLC and related Debtors and Non-debtors Consolidated Balance Sheet (Unaudited) (1)
Period Ending                                                                                           11/25/2018
Notes to the MOR-3:
This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in the bankruptcy cases and
is in a format acceptable to the Office of the U.S. Trustee. The financial information contained herein is unaudited, preliminary, limited in scope, and as discussed below, may not
comply with accounting principles generally accepted in the United States of America ("U.S. GAAP") in all material respects. All results are being presented on a consolidated
basis due to the complexity of intercompany transactions among Debtor entities and system limitations that prevent isolating activity among distinct Debtors and non-Debtors.

The unaudited consolidated financial statements have been derived from the books and records of RM Wind-Down Holdco, LLC and related Debtors and Non-debtors ("RM") on a
consolidated or consolidating basis as applicable. No activity exists for the Non-debtors and existing balances on MOR-3 are immaterial with respect to the consolidated
balances. The information furnished in this report includes primarily normal recurring adjustments, but not all of the adjustments that would typically be made for the quarterly
and annual financial statements to be in accordance with U.S. GAAP. Furthermore, the financial information contained herein has not been subjected to the same level of
accounting review and testing that RM Holdco, LLC and related Debtors and Non-debtors apply in the preparation of their quarterly and annual financial information in
accordance with U.S. GAAP. Accordingly, upon the application of such procedures, RM believes that the financial information may be subject to change, and that these changes
could be material.

The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for the full year and may not necessarily
reflect the consolidated results of operations, financial position and schedule of receipts and disbursements of RM in the future. RM cautions readers not to place undue reliance
upon the MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.

Intercompany Transactions
Due to the cash management structure of RM, intercompany activity is material among Debtor entities making an isolated entity breakout within MOR-1 and MOR-3 limited.
Those schedules are being presented on a consolidated basis. Intercompany transactions between Debtors have been nearly eliminated in the financial statements contained
herein. The unaudited consolidated financial statements presented in MOR-2 and MOR-3 also include elimination entries for intercompany balances related to Non-debtor
affiliates.

Liabilities Subject to Compromise
As a result of the chapter 11 filing, the payment of pre-petition indebtedness is subject to compromise or other treatment under a plan of reorganization or liquidation. The
determination of how liabilities will ultimately be settled and treated cannot be made until the bankruptcy court approves a chapter 11 plan. Accordingly, the ultimate amount of
such liabilities is not determinable at this time. RM has segregated pre-petition liabilities that are subject to compromise to be reported at the amounts expected to be allowed,
even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future adjustments
depending on bankruptcy court actions, first day motions that allow certain pre-petition liabilities to be paid in the ordinary course, further developments with respect to

Restructuring Costs
Expenses and income directly associated with the chapter 11 filings have been reported separately in the income statement as restructuring expenses, except for interest and
expenses associated with RM's Debtor-in-Possession Financing (included in interest expense). Restructuring expenses include post-petition expenses and payments related to
legal advisory and representation services, other professional consulting and advisory services including claims reconciliation, US Trustee fees, expenses associated with retention
of RM employees per court approval, changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed claims, and all other items
related to the chapter 11 process that are non-reoccurring.




                                                                                         10
                         Case 18-11795-MFW                        Doc 456            Filed 12/31/18              Page 11 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                  Form No.:                                  MOR-4
Figures in $                                                                                           Case No.:                                18-11795
                                                                                                       Reporting Period:             10/29/18 - 11/25/18

                                                                                                       Federal Tax I.D. #:                       XX-XXXXXXX

                                                 Status of Post-Petition Taxes (Unaudited) (1)


                                                                                    Type                    Taxes Collected             Taxes Remitted
Federal:
   Withholding                                                                                          $                        - $                          -
   FICA & Medicare - Employee                                                                                                    -                            -
   FICA & Medicare - Employer                                                                                                    -                            -
   Unemployment                                                                                                                  -                            -
   Income                                                                                                                        -                            -
   Other                                                                                                                         -                            -
      Total Federal                                                                                     $                        - $                          -

State and Local:
   Withholding                                                                   All States             $                        - $                       -
   Unemployment                                                                    SUIER                                         -                         -
   Medicare                                                                                                                      -                         -
              (2)
   Disability                                                                                                                    -                         -
   Income                                                                                                                        -                         -
   Franchise                                                                                                                     -                         -
   Property                                                                                                                      -                         -
   Sales & Use                                                                                                                   -                (2,897,029)
       Total State and Local                                                                            $                        - $              (2,897,029)

    Total Taxes                                                                                         $                        - $              (2,897,029)

Notes to MOR-4:
RM Wind-Down Holdco, LLC and related Debtors received authority which allowed the payment of certain pre-petition income, sales, use, franchise and property
taxes and other taxes, assessments, fees and similar charges. Schedule relates to the post petition period ending 09/30/18.

RM Wind-Down Holdco, LLC. and related Debtors are current on all post-petition payments other than disputes that arise in the ordinary course of business.

(1) As of October 29, 2018, RM had no employees and no restaurant operations by virtue of the sale of the majority of its assets on October 28, 2018 to the
Purchaser.
(2) Includes withholding for RM Wind-Down Holdco CA voluntary disability plan




                                                                               11
                              Case 18-11795-MFW                                 Doc 456               Filed 12/31/18                     Page 12 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                                                  Form No.:                                   MOR-5
Figures in $                                                                                                                           Case No.:                                 18-11795
                                                                                                                                       Reporting Period:              10/29/18 - 11/25/18

                                                                                                                                       Federal Tax I.D. #:                        XX-XXXXXXX

                                                                                                                                      (1)
                                                         Accounts Payable (Post-Petition) Balance (Unaudited)
Accounts Payable Aging                                                                                                                                      As of:          11/25/2018
0 - 30 days old                                                                                                                                                        $         2,840,446
31 - 60 days old                                                                                                                                                  -                      -
61 - 90 days old                                                                                                                                                  -                      -
91+ days old                                                                                                                                                      -                      -
Total Accounts Payable (Post-Petition)                                                                                                                                 $         2,840,446

Notes to MOR-5:
(1) As part of the asset sale, the Purchaser assumed all post-petition trade payables in the ordinary course of business; RM accounts payable predominantly relates to activity post October 29,
2018 that is exclusive to the Debtor estate including professional fees.




                                                                                                12
                             Case 18-11795-MFW                       Doc 456         Filed 12/31/18         Page 13 of 14


In re: RM Wind-Down Holdco LLC, et al                                                                      Form No.:                            MOR-6
Figures in $                                                                                               Case No.:                          18-11795
                                                                                                           Reporting Period:       10/29/18 - 11/25/18

                                                                                                           Federal Tax I.D. #:             XX-XXXXXXX

                                                      Accounts Receivable (Post-Petition) Balance (Unaudited)
Accounts Receivable Reconciliation                                                                                        As of:     11/25/2018
Total Accounts Receivable at the beginning of the reporting period                                                                 $      2,723,689
(+) Amounts billed during the period                                                                                                              -
(-) Amounts, net included in purchase                                                                                                    (2,202,099)
(-) Credits and allowances used/applied during the period & Other Adjustments                                                               (89,333)
Total Gross Accounts Receivable at the end of the reporting period                                                                 $        432,257

Accounts Receivable Aging                                                                                                 As of:       11/25/2018
0 - 30 days old                                                                                                                    $               -
31 - 60 days old                                                                                                                             244,985
61 - 90 days old                                                                                                                              31,448
91+ days old                                                                                                                                 155,824
Total Accounts Receivable (Post-Petition)                                                                                          $         432,257
Accounts Receivable Reserves                                                                                                                 (113,838)
Accounts Receivable, net                                                                                                           $         318,420

Notes to MOR-6:
(1) Excludes amounts collected on other recievables




                                                                                13
                      Case 18-11795-MFW                    Doc 456          Filed 12/31/18           Page 14 of 14


In re: RM Wind-Down Holdco LLC, et al                                                               Form No.:                           MOR-7
                                                                                                    Case No.:                         18-11795
                                                                                                    Reporting Period:      10/29/18 - 11/25/18

                                                                                                    Federal Tax I.D. #:             XX-XXXXXXX

                                                             Debtor Questionnaire
                                                                                                             Yes                    No
1.   Have any assets been sold or transferred outside the normal course of business this
                                                                                                               X
     reporting period? If yes, provide an explanation below.
2.   Have any funds been disbursed from any account other than a debtor in possession account
     this reporting period? If yes, provide an explanation below.                                              X

3.   Have all post-petition tax returns been timely filed? If no, provide an explanation below.
                                                                                                               X

4.   Are workers' compensation, general liability and other necessary insurance coverages in
                                                                                                                                     X
     effect? If no, provide an explanation below.
5.   Has any bank account been opened during the reporting period? If yes, provide
     documentation identifying the opened account(s). If an investment account has been
     opened provide the required documentation pursuant to the Delaware Local Rule 4001-3.                     X



                                                                 Explanations

1.   On September 28, 2018, the Court entered that certain Order (I) Approving Asset Purchase Agreement and Authorizing the Sale of
     Certain Assets of the Debtors Outside of the Ordinary Course of Business, (II) Authorizing the Sale of Assets Free and Clear of All Liens,
     (III) Authorizing the Assumption and Assignment or Rejection of Certain Executory Contracts and Unexpired Leases and (IV) Granting
     Related Relief [D.I. 288], thereby approving the sale (the “Sale”) of the Assets and the assumption and assignment of certain executory
     contracts and unexpired leases to FM Restaurants (PT), LLC, pursuant to the Stalking Horse APA. The Sale closed on October 29, 2018.

2.   As part of the transaction above, the Seller assumed responsibility for CA Sales/Use Taxes. At the time of close, September 2018 (Q3)
     sales taxes were due on October 31, 2018. As part of the transaction close, the Debtor left requisite cash amounts within the acquired
     bank accounts for the Purchaser to submit the tax payment on its behalf by the requisite due date. The tax amount left behind is
     included in the cash receipts/disbursements schedule.


4.   As part of the transaction above, the Purchaser transferred all employees that existed as of the sale close date to their payroll,
     purchased substantially all of the assets, and took possession of all the real estate leases. In addition, the Purchaser assumed all
     liabilities with respect to the transferred employees and assumed all obligations with respect to Worker's Compensation among other
     assumed liabilities. In anticipation of closing the sale, the Purchaser either assumed or established replacement insurance for
     operations - covering all remaining facilities (whether assumed as of such date or not). As a result, the Debtor cancelled all of its
     requisite insurance policies and workers comp coverage as of the sale date. The existing D&O insurance went into a tail run-off period.
     RM purchased a new 1 year tail policy effective on 10/29/18.


5.   New accounts opened during the reporting period:

                                   Legal Entity                                       Bank            Account Number               Notes

     RM Wind-Down Opco LLC                                                          East West                2131           NY Liquor Account




                                                                       14
